EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on January 04, 2022, with respect to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on January 04, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 6-14 has been withdrawn. 
Claims 6-14 are allowed. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John R. Pessetto on January 07, 2022.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-5 and 15-20 directed to species non-elected without traverse.  Accordingly, claims 1-5 and 15-20 been cancelled.

The following is an examiner’s statement of reasons for allowance: Ibragimov et al. (US 2005/0190832 A1) discloses a decision feedback equalizer (DFE) 100 in Figure 1 comprising: a feed forward filter (FFF) 102; a  feedback filter (FBF) 104; an adder 116; . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Young T. Tse/Primary Examiner, Art Unit 2632